DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 15, in the reply filed on December 6, 2021, is acknowledged. Claims 10-14 are withdrawn for being directed to a nonelected invention. The restriction requirement is deemed proper and made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 recite the limitation "electrically conducting layer" in line 2 and lines 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claims will be interpreted as “electrically conducting structure” as recited in claim 1. Claim 15 is rejected for being dependent on claim 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,094,981 Hochstein.
Regarding claim 1, Hochstein teaches a laminated glass pane having a first glass layer 12 and a second glass layer 18 (column 3, lines 32-36), 
wherein at least one first electrically conducting structure 30 and a second electrically conducting structure 32 are arranged between the first glass layer and the second glass layer (figure 2), 
wherein the first electrically conducting structure and the second electrically conducting structure are arranged spaced apart from one another, wherein the first electrically conducting structure at least partially overlaps the second electrically conducting structure in a perpendicular orientation relative to the first glass layer (figure 2, where the electrically conducting structures are overlapping in a direction parallel to the surface of the first glass layer, and the perpendicular orientation is in the thickness direction of the first glass layer), 
wherein the first electrically conducting structure is associated with a first electrical element, and wherein the first electrical element is a capacitive sensor (column 3, lines 27-31).
Regarding claim 2, Hochstein teaches that the second electrically conducting structure is associated with a second electrical element (a capacitive sensor, column 4, lines 16-19, where the first and second electrical elements need not be different or separate electrical elements).
Regarding claim 4, Hochstein teaches a combination film (interlayer 24) between the first glass layer and the second glass layer, wherein the combination film contains polyvinyl butyral (PVB) (column 3, lines 37-44). 

Regarding claim 6, Hochstein teaches that the first electrically conducting structure and the second electrically conducting structure are arranged on at least one inlet (interlayer 24, column 3, lines 45-50).
Regarding claim 15, Hochstein teaches that the second electrical element is a sensor (column 4, lines 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein.
Regarding claim 7, Hochstein teaches the laminated glass pane with the PVB inlet (column 3, lines 45-50). Hochstein does not explicitly teach polyethylene terephthalate. However, the use of polyethylene terephthalate is an obvious variant to polyvinyl butyral, as evidenced by Applicant’s specification showing PVB and PET as alternatives for the combination film (as-filed specification, page 7, lines 13-17). Therefore, it would have been 
Regarding claim 8, Hochstein teaches that the first electrically conducting structure and the second electrically conducting structure are arranged on an inlet, wherein the inlet has a film (column 3, lines 45-50). 
Please note, claim 8 includes product by process language (folded).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hochstein appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 9, Hochstein teaches that the first electrically conducting structure is arranged on the first glass layer and the second electrically conducting structure is arranged on the first glass layer (figure 3). However, “[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,094,981 Hochstein as applied to claim 1 above, and further in view of US 2017/0232713 Mannheim Astete et al.
Regarding claim 3, Hochstein teaches the laminated glass pane, but does not teach a black print. Mannheim Astete teaches a vehicle windshield product including a black print at least partially at a location of the first electrically conducting structure (paragraphs 0023 and 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the black print of Mannheim Astete in the product of Hochstein because a black print serves to obscure unsightly wires and other elements (paragraphs 0023 and 0025). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781